DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the misalignment spacer configured to be received into a suitable countersunk hole in the ball (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “on offset housing”.  It is unclear what the housing is offset from.  The claim should recite within the claim what the housing is offset relative to.  Clarification and correction are required.  As broadly interpreted, the offset housing will be read as being offset from a main portion of the tie rod.
Claim 13 contains the trademark/trade name Teflon.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a lubricating material and, accordingly, the identification/description is indefinite.
Claim 15 recites the term ”thin” which is a relative term and therefore renders the claim indefinite.  The term “thin” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,503,418 (Schmidt) in view of US Pub 2008/0303234 (McCann).
Regarding claim 1, Schmidt discloses an offset tie rod where the ball housing at the joint of the tie rod is offset.  (See Fig 4 at 30 through22).  Schmidt does not disclose the other features of the ball joint.  McCann discloses a ball joint 228 for a suspension system (Fig 2) including a ball 255 rotatably retained within a casing 243/245; a bore 257 extending through the ball and configured to receive a bolt 259 configured to fixate the ball between the parallel prongs (arm 260 and 276 in McCann, noting that since the ball can be fixated between the two parallel arms shown in Fig 1 of McCann, then the bore is capable of receiving a bolt to fixate a ball between parallel prongs); a threaded shank 281 fixedly coupled with the casing and configured to be received by a steering rod (See threaded end of 20 in Fig 5); and a misalignment spacer 289 disposed on each of opposite sides of the ball and configured to provide clearance for rotation of the casing on the ball (See Para [0019-0020]; and note that since the spacer 289 is annular , it is disposed on each of opposite sides of the ball).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joints in Schmidt with the translational ball joint of McCann because doing so allows for easier assembly of components using conventional techniques so that the need for special tools during an assembly process can be reduced or eliminated.  (See Para [0032] of McCann).  (Note that the phrase “configured to fixate the ball between parallel prongs of a spindle assembly” merely states that the bolt is capable to fixate the ball as described.  Fig 1 of McCann shows that the ball joint can be fixated between two parallel components and would therefore be capable to fixate the ball between parallel prongs.)
Regarding claim 2, Schmidt discloses that the opening is displaced from a longitudinal axis of the threaded shank (See Fig 4 of Schmidt) by a distance that provided clearance between the offset housing and the spindle assembly 73 with respect to the steering rod.
Regarding claim 6, the combination of Schmidt and McCann discloses using a lock-nut (in McCann) engaged with the threaded shank.
Regarding claim 7, since there are only two choices of the type of threads on the shank, McCann uses either left-hand threads or right-hand threads 281.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and McCann in view of USPN 3,007,728 (Hoffman).
Regarding claim 5, Hoffman discloses that it is a known means to secure the housing for the ball socket of the suspension arm by welding (See Col 7, lines 47-53). .
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and McCann in view of US Pub 2016/0097421 (Murata).
Regarding claim 10, the combination of Schmidt and McCann does not disclose a single component of the ball and spaces on each side.  However, Murata discloses a ball 10a and a contact member 3 which is disposed on each of opposite sides of the ball as a single component.  (See Fig 2 and Para [0029]).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have the ball and spacer/contact member of Murata used in the combination of Schmidt and McCann to be a single component in order to minimize the assembly process.
Claim(s) 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and McCann in view of US Pub 2014/0153999 (Holmes).
Regarding claim 12, the combination of Schmidt and McCann does not disclose a lubricating race.  However, Holmes discloses that a race may or may not be used to lubricate the interface between the ball and inner surface of the housing.  (See Para [0034]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a lubricating race in the ball joint of Schmidt and McCann as taught in Holmes in order to better contain and better preserve the lubricant.
Regarding claim 13, as best understood, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Teflon impregnated Nylon for the race, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 15, Holmes discloses that the lubricating race comprises of a thin chamber 355.  (Note that there are portions of the chamber that have thinner portions.)
Claim(s) 11, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and McCann and Holmes in vies of US Pub 2015/0192107 (Kirchman).
Regarding claim 14, the combination of Schmidt, McCann and Holmes is silent regarding the material of the ball and casing.  However, Kirchman discloses ball joint components that can be made of steel, ceramic, PTFE or other material known in the art.  (See Para [0049]).  It would have been obvious to one having ordinary skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.
Regarding claims 11 and 16, the combination of Schmidt, McCann and Holmes does not disclose the material making up the ball and ball casing.  However, Kirchman discloses a ball joint that can be made of steel., ceramic, PTFE oar other material known  in the art.) chromoly steel is an SAE steel grade that is known to have excellent strength to weight ratio and considered to be stronger and harder than standard 11020 steel. 52100 steel is known in the art as having a good rolling fatigue strength.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use one of the aforementioned materials, since it has been obvious to one having ordinary skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.
Regarding claims 17-18, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
Allowable Subject Matter
Claims 3-4 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner  and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616